Appellants' decedent, Elbert Woolsey, was employed by appellee Missouri Valley Bridge and Iron *Page 392 
Company as a pipe fitter in the compartment of ships from 1.  June 21, 1944 to November 11, 1944. Said decedent died October 29, 1945. Subsequently, appellants filed their application with the Industrial Board of Indiana for compensation under the Indiana Workmen's Occupational Diseases Act, § 40-2201, et seq., Burns' 1940 Replacement (1947 Supp.), in which it was alleged decedent was poisoned from inhaling fumes and gases from galvanized metal being welded; that his death resulted directly and proximately from disease caused by such poisoning. The majority of the Industrial Board (two members dissenting) found that decedent, in his employment with appellee, was not exposed to nor did he contract an occupational disease arising out of and in the course of his employment, but that his death was caused solely by other causes.
Under proper assignment of error here, appellants assert the evidence is not sufficient to sustain the finding and award of the Board.
We have carefully examined all of the evidence in this case. We do not feel it would serve any good purpose to summarize the conflicting evidence of the several doctors, etc., who 2.  testified herein. On the record before us we cannot say that reasonable men could only reach an opposite conclusion from that reached by the Board. Even if this court preferred a different result, under the long established rule which must guide our consideration of these cases, we cannot substitute our judgment for that of the Board.
Therefore, the award is affirmed.
NOTE. — Reported in 87 N.E.2d 54. *Page 393